Citation Nr: 0211569	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  99-06 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bronchitis.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of the knees and spine.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel



INTRODUCTION

The veteran served on active duty from May 1951 to November 
1953.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) at St. Petersburg, Florida.  
That decision denied entitlement to service connection for 
bronchitis and arthritis of the knees and spine.  


FINDINGS OF FACT

1.  In August 1997, the Board denied the veteran's claims of 
entitlement to service connection for bronchitis and 
arthritis of the knees and spine.  

2.  The evidence received since the Board's August 1997 
decision was previously of record, is cumulative of other 
evidence of record, does not bear directly and substantially 
upon the specific matters under consideration, and/or is not 
so significant that it must be considered in order to fairly 
decide the merits of the claims.  


CONCLUSIONS OF LAW

1.  The Board's August 1997 decision, which denied claims of 
entitlement to service connection for bronchitis and 
arthritis of the knees and spine, is final.  38 U.S.C.A. 
§§ 7103(a), 7104(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 20.1100 (2001).  

2.  New and material evidence has not been received since the 
Board's August 1997 decision; thus the claims are not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented claims for bronchitis and arthritis 
of the knees and spine, and the claims file includes a recent 
VA foot examination report, lay statements, and a VA 
authorized respiratory examination.  In addition, there is no 
indication or allegation that relevant medical records exist 
which are obtainable and which have not been associated with 
the claims file. 

During the pendency of this claim, there has been a 
significant change in the law setting out VA's duties to 
notify and assist claimants for VA benefits.  See Veterans 
Claims Assistance Act of 2000, codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 2002).  
Regulations have been adopted to implement the new law.  See 
66 Fed. Reg. 45,620-45,631 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not the subject of a final decision by VA as of 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001); see Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); Bernklau v. Principi, 291 
F.3d 795 (Fed. Cir. 2002). 

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as to 
claims to reopen filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2001), the Board 
in this decision will apply the regulations implementing the 
VCAA as they pertain to the claims at issue.

The VA has provided the veteran notice of the requirements of 
the VCAA and the implementing regulations in an April 2002 
letter.  Accordingly, the veteran is not prejudiced by the 
Board's consideration of the law and regulations governing 
duty to notify and assist.  Cf. Bernard v. Brown, 4 Vet. App. 
384, 393-394 (1993), citing VAOPGCPREC 16-92, at 7-9.

There is no issue as to whether the veteran's claim to reopen 
is substantially complete.  38 U.S.C.A. § 5102 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  The RO has 
informed the appellant of information or lay or medical 
evidence necessary to substantiate his claim to reopen in the 
August 1998 rating decision and in the February 1999 
statement of the case.  See 38 U.S.C.A. § 5103(a); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)).  Furthermore, in a letter 
of March 2002, the RO advised the veteran that it would help 
him get medical records, employment records, or records from 
other Federal agencies if he provided enough information to 
permit the RO to request them.  He was told it was his 
responsibility to make sure the records were received.  He 
was told what information and evidence he was responsible for 
providing.  Thus, he has been notified of the information and 
evidence needed to support his claim, and of VA's and his 
responsibilities with respect to getting the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran's attorney has advised that all of the veteran's 
relevant treatment has been from the VA Medical Center, 
Miami, Florida.  VA medical records have been associated with 
the file.  38 U.S.C.A § 5103A(c)(2); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)).

The veteran's private treatment records of which he has 
provided notice have been associated with the claims file.  
38 U.S.C.A. § 5103A(b) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)).

The veteran's service medical records have been associated 
with the claims file.  38 U.S.C.A. §5103A(c)(1); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)).

The veteran has submitted lay statements in support of his 
claim to reopen.  In short, it appears that all evidence that 
might conceivably be considered in determining whether to 
reopen the veteran's claim has been requested and obtained by 
the RO.  Nothing in the VCAA is to be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is submitted.  38 
U.S.C.A. § 5103A(f).

In February 1995, the RO denied claims of entitlement to 
service connection for bronchitis and arthritis of the knees 
and spine.  The veteran appealed, and in August 1997, the 
Board denied the claims.  The Board's decision is final.  See 
38 U.S.C.A. §§ 7103(a), 7104(b).  However, applicable law 
provides that claims which are the subject of a prior final 
decision may nevertheless be reopened with new and material 
evidence.  See 38 U.S.C.A. § 5108.  

In March 1998, the veteran filed to reopen his claims for 
bronchitis and arthritis of the knees and spine.  A review of 
the RO's August 1998 decision shows that the issues were 
listed as "service connection for bronchitis" and "service 
connection for arthritis of the knees and spine."  A review 
of the claims files shows that the RO denied the claims as 
not well grounded, in that there was no medical evidence of a 
nexus between the current disabilities and any injury or 
disease during active service.  However, despite the RO's 
denial of the claims as not well grounded, the Board must 
consider the threshold question of whether new and material 
evidence has been submitted to reopen the claims.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Under 38 C.F.R. § 3.156, when presented with a claim to 
reopen a previously finally denied claim, VA must determine 
if new and material evidence has been submitted.  38 C.F.R. 
§ 3.156.  New and material evidence is defined as follows: 
[E]vidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Id.  

Therefore, in this case, the Board must determine if new and 
material evidence has been submitted since the Board's August 
1997 decision.  See 38 U.S.C.A. § 5108.  When determining 
whether the evidence is new and material, the specified basis 
for the last final disallowance must be considered.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence of record at the time of the Board's August 1997 
decision included service medical records, VA examination 
reports dated in February 1954, March 1959 and March 1964, 
August 1972 VA medical records, private medical records dated 
in November 1966 and November 1972, an April 1974 VA 
examination report, VA treatment records dated in June, 
September and October 1991, February, March, June, and 
September 1992, March 1993, and May and August 1994, and a 
transcript of a personal hearing on the appeal dated in June 
1996.  

Based on this evidence, the Board determined that there was 
no competent evidence that chronic bronchitis or arthritis of 
the knees and spine was present during active service or 
causally related to any disease or injury during active 
service, to include acute symptomatology of minor injuries to 
the knees (July 1953), a back injury (February 1953), and/or 
acute bronchitis (June 1951 and January 1952).  The Board 
concluded that the veteran had neither chronic bronchitis nor 
arthritis of the knees and spine due to his service.  

VA outpatient treatment records received since the Board's 
August 1997 decision reflect current diagnoses of 
osteoarthritis and bronchitis with no reference to any 
history during active service nor to any causative disease or 
injury during such service.  

A VA authorized examination in September 1998 reflected a 
history stated by the veteran that he had had chronic 
productive cough and shortness of breath since the early 
1950s when he was in the Army and apparently had pneumonia in 
1953.  The cough reportedly had remained unchanged over the 
years.  For the previous 10 years he reported having 
experienced shortness of breath.  He reported only being able 
to walk 10-20 yards at a time due to bad knees and shortness 
of breath.  He reportedly might have had an additional bout 
of pneumonia within the previous few years.  His general 
medical history reportedly was relevant for osteoarthritis 
since 1953.  He had had 3 episodes of syncope, the last 
having been in 1992, and spontaneous pneumothorax in 1980.  
Arthralgias of the knees and spine were indicated.  The 
impressions included possible bronchiectasis and 
polyarthritis.  The examiner commented that the veteran's 
chronic productive cough in the absence of significant 
smoking history and airflow obstruction could be related to 
bronchiectasis.  If he had bronchiectasis, it reportedly 
could be related to hypo- or agammaglobulinemia or possibly 
to prior pneumonia.  

Lay statements dated in March 1999 and June 2001 reflect that 
the veteran had shortness of breath, breathing problems, 
unspecified joint and knee problems upon his return from 
active duty that he attributed to inservice injury and that 
he did not have prior to active service.  

On a VA examination in April 2002, history based on a review 
of the medical records included osteoarthritis of the knees 
and complaints of bilateral flat feet and severe knee pain 
secondary to arthritis.  The diagnoses were mild pes planus, 
hallux abductovalgus, and osteoarthritis.  The examiner felt 
that it was unlikely that the veteran's knee arthritis was 
secondary to pes planus deformities.  

Under 38 U.S.C.A. § 1110, the veteran must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

The Board finds that new and material evidence has not been 
received to reopen the claim for service connection for 
bronchitis or arthritis of the knees or spine on any basis.  
Specifically, the veteran's claim must be denied because no 
new medical evidence has been submitted that he has either 
bronchitis or arthritis of the knees or the spine that was 
either present during active service or due to any inservice 
disease or injury.  The lay evidence that has been submitted 
is not competent to establish either presence during active 
service or linkage with active service for the disabilities 
at issue.  This evidence is simply cumulative of the 
veteran's own reports considered in the prior decision that 
were not competent for the same reason.  Therefore, the lay 
statements are not new and material evidence, see Vargas-
Gonzalez v. West, 12 Vet. App. 321 (1999), and are 
insufficient to reopen the claim.  See Savage v. Gober, 10 
Vet. App. 488 (1997); Moray v. Brown, 5 Vet. App. 211 (1993).  
The medical evidence that has been submitted since the prior 
decision contains nothing that would link either bronchitis 
or arthritis of the knees and spine to active service.  The 
ongoing pulmonary and arthritis manifestations are cumulative 
of what was previously considered.  In addition, any 
connection between the bilateral knee disability and service 
connected pes planus was termed medically unlikely by 
competent medical authority. 

Based on the foregoing, the Board finds that the evidence 
submitted does not contain medical evidence of bronchitis or 
arthritis of the knees and spine that would connect them in 
any way to active service and, therefore, does not pertain to 
the evidentiary defect which was the basis for the Board's 
August 1997 decision.  The Board further finds that the 
submitted evidence does not bear directly and substantially 
upon the underlying issues.  The Board thus concludes that 
this evidence is not probative on the question of service 
connection, and it is not new and material.  See e.g., Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The claims 
are therefore not reopened.  

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claims, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 


ORDER

New and material evidence not having been received, the 
claims of entitlement to service connection bronchitis and 
arthritis of the knees and spine, respectively, are not 
reopened.  The appeal is denied.  


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

